 BECKER GROUP, INC. 103Becker Group, Inc., Urethane Division and Interna-tional Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW), AFLŒCIO.  Case 7ŒCAŒ39059 September 9, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On January 15, 1998, Administrative Law Judge Wal-lace H. Nations issued the attached decision.  The Re-spondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below.2 Our dissenting colleague dissents from the judge™s finding that the Respondent violated Section 8(a)(3) and (1) of the Act by discharging employees Carl Jennings and Annie O™Neal on October 1, 1996.3  We agree with the judge. Background Carl Jennings and Annie O™Neal were vigorous and open union supporters in the Respondent™s facility.  An election was held on July 11, and the Union was certified on July 19.  Negotiations for an initial contract were scheduled to begin on October 2.  The Respondent™s em-ployees elected Jennings to be a member of the Union™s bargaining committee, and they elected O™Neal to be a steward.  On October 1, the eve of the beginning of ne-gotiations for an initial contract, three of the Union™s four employee representatives in the plant, Jennings, O™Neal, and bargaining committee member Annette Cooper, were discharged by the Respondent.  Jennings™ Discharge On September 30, Jennings and Cooper met with the Respondent™s human resources manager, Anne Ven-timiglio-Esser, to discuss whether she had received from the Union a letter naming the members of the Union™s bargaining committee.  Ventimiglio-Esser acknowledged that she had received it.  After the meeting ended, Jennings reported to work 2 hours ahead of schedule.  While working on this shift, Jennings made several mis-takes operating a water jet machine used to cut automo-bile doors.  Jennings also took several breaks apart from those working on his production line, and he punched out 2 hours before the production line™s shift ended in order to ride home with Cooper, whose shift had already ended.                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, Inc., 325 NLRB 17 (1997). 3 All dates are in 1996 unless stated otherwise. As Jennings punched out, Supervisor Mark Smith asked Jennings where he was going.  Jennings explained that he had already worked 8 hours, and that staying until the end of the production line™s shift would entail work-ing for 10 hours.  Smith instructed Jennings to come into Smith™s office.  Cooper followed Jennings into Smith™s office in order to serve as Jennings™ union representative.  Smith angrily told Cooper to leave.  Cooper responded that she was there to represent Jennings.  Smith stated that there was no union, and again told her to get out of his office.  Cooper reminded Smith that the Union had been certified, and Smith responded by telling her that the Union did not have a contract.  Cooper told Smith that Jennings nevertheless had the right to union repre-sentation at this meeting.  Smith acquiesced and allowed Cooper to stay. Smith then handed three disciplinary warnings to Jennings to sign.  Smith had previously prepared and showed these warnings to Union Steward Barbara Stephens.  These warnings admonished Jennings for tak-ing unauthorized breaks, for not doing his work properly, and for refusing to follow Smith™s instructions to take breaks at the same time as the others on his shift.  Jennings read the warnings, stated they were not true, and refused to sign them.  Smith responded by requesting that Jennings sign the warnings, and Cooper interjected that it was Jennings™ right not to sign them.  Smith then gave Jennings a copy of the Respondent™s work rules, and told Jennings that the copies of the warnings were for him.  Cooper picked up the warnings and the work rules, stated that they would take care of the matter in the morning, andŠtogether with JenningsŠleft the office.  In this meeting, Smith made no mention about the possi-bility of any further discipline. Moments later, as Jennings and Cooper were leaving the facility, they had a confrontation with shop steward Stephens about the warnings Jennings had received.  All three used abusive language during this confrontation.  The record shows that employees regularly used, and the Respondent tolerated, vulgar language and gestures in the facility. After the confrontation ended, Jennings and Cooper departed from the facility. Immediately thereafter, Smith asked Stephens about the incident. Smith then prepared two additional warn-ings for Jennings.  One warning was for punching out at 10:30 p.m., the other was for using the vulgar language and gestures towards Stephens. In addition, Smith pre-pared two statements in support of the above warnings.  329 NLRB No. 9  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  104One of these statements also included a recommendation 
that Jennings be discharged. 
The following day, the Respondent terminated both 
Jennings and Cooper. 
We agree with the judge that the Respondent unlaw-
fully discharged Jennings.  The General Counsel has 

established a prima facie case, under 
Wright Line
,4 that 
the Respondent™s union animus was a motivating factor 
in its decision to terminate Jennings.  Indeed, Smith™s 
remark at the disciplinary meeting with Jennings and 
CooperŠthat Cooper should 
leave because there is no 
union at the Respondent™s facilityŠreveals, at a mini-
mum, his dismissiveness, if not hostility, towards the 
Union™s representation of the Respondent™s employees.
5  Smith™s union animus is further 
revealed by the fact that, 
after the meeting concluded, Smith wrote up two addi-
tional warnings for Jennings and a recommendation that 
he be discharged.  One of these warnings, for punching 
out early, involved an incident that occurred 
prior
 to the 
disciplinary meeting, yet was not mentioned during the 

meeting as a possible ground for discipline.  The other 
warning, for using profane language and gestures, in-
volved conduct that the Respondent regularly tolerated in 
its facility among both its employees and supervisors.  

The judge found, and we agree, that the Respondent vio-
lated Section 8(a)(3) and (1) of the Act by issuing this 
warning to Jennings, and that 
it was pretextual as a rea-
son for Jennings™ discharge.  As noted by the judge, the 
record is replete with eviden
ce that the use of profanity 
and obscene gestures between employees, and even be-
tween supervisors and employees, is rampant at the facil-
ity.6 In addition, the Respondent™s union animus is shown 
by its discharge of Cooper the following day, which, as 
the judge found, and as our colleague agrees, was unlaw-
fully motivated and violative of Section 8(a)(3).
7  More-
over, it is significant that JenningsŠan open union advo-
cate who had just announced to the Respondent that he 

was a member of the Uni
on™s bargaining committeeŠ
was discharged along with two other union representa-
tives on the eve of negotiations for an initial contract.  In 
view of these facts, we ag
ree with the judge that the 
General Counsel has sustained his burden of showing 

that antiunion considerations were a motivating factor in 
the decision to discharge Jennings. 
We also agree with the judge that the Respondent has 
not sustained its burden, under 
Wright Line
, of showing 
that it would have discharged Jennings even in the ab-
                                                          
                                                           
4 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
5 We agree with the judge that this remark violated Sec. 8(a)(1) of 
the Act. 6 We also note that the judge disc
redited Stephens™ testimony that 
Jennings grabbed his crotch during the argument.   
7 We agree with, and thus adopt, the judge™s findings concerning 
Cooper™s discharge. 
sence of the union activities.  Had there been evidence 
that the Respondent was in fact considering a discharge 
for Jennings™ conduct when Smith prepared the written 
warnings, we might give more credence to the Respon-
dent™s contention that Jennings would have been dis-
charged even absent his union activity.  However, there 
is nothing in the record showing that Smith actually con-

sidered recommending the discharge of Jennings for 
these offenses prior to Jennings™ seeking union represen-
tation in his meeting with Smith.  To the contrary, we 
find, in agreement with the 
judge, that the evidence leads 
inescapably to the conclusion that only counseling had 

been considered prior to the meeting.  Although Smith 
testified that it was his intention to discuss Jennings™ 
conduct with management at some point in time after his 
meeting with Jennings, such testimony does not show 
that a discharge was under consideration prior to the 
meeting.  Indeed, when Smith presented the three warn-
ings to Jennings, he in no way indicated that there was a 
possibility of any further disciplinary action, much less a 
discharge.
8  With respect to the fourth warning, for 
punching out early, Smith apparently did not view this 
conduct as serious enough to warrant mentioning it dur-
ing his disciplinary meeting with Jennings.
9  Further, 
Smith™s attempt to bolster his discharge recommendation 
by issuing an additional warning for conduct that the 
Respondent regularly tolerated in the plant (i.e., obscene 
language and gestures) creates an additional basis for 
finding that the conduct underlying the warnings was not 
the real reason for the disc
harges and casts additional 
doubt as to whether the Respondent would have dis-
charged Jennings in the abse
nce of union activity.  In 
these circumstances, we agr
ee with the judge that the 
Respondent has failed to sustain its burden of showing 
by a preponderance of the evidence that Jennings would 
have been terminated even absent the union activity. 
In contending that Jennings™ discharge is lawful, our 
dissenting colleague concedes that Smith™s remarks at 
the meeting with Cooper an
d Jennings demonstrate anti-
union animus, but he attaches no significance to the re-
marks becauseŠin his viewŠthey demonstrate animus 

only to Cooper, not to Jennings.  We find no support for 
this contention.  First, by 
its own terms, Smith™s state-
ment, that there is no union, reflects a general animus 
towards the Union™s representation of the Respondent™s 
employees.  The statement cannot reasonably be con-
strued as pertaining only to union activity by Cooper.  
 8 We also find unavailing Smith™s te
stimony that he would not ﬁtypi-
callyﬂ tell employees what their discip
line is going to be before discuss-
ing it with the human resources department and the plant manager.  
Such testimony does not indicate 
that Smith ﬁtypicallyﬂ would dis-
charge an employee after leading th
e employee to believe that no fur-
ther discipline was contemplated, 
as he did here with Jennings. 
9 In view of the fact that this infraction was never mentioned during 
the disciplinary meeting, we find no merit to our dissenting colleague™s 
assertion that this infraction caused 
the Respondent to hold the discipli-
nary meeting in the first place. 
 BECKER GROUP, INC. 105Second, our colleague™s conten
tion ignores the fact that 
Jennings was a known union activist, was a known 
member of the bargaining committee, and had injected 
the Union™s presence into this
 meeting by having Cooper 
act as his union representative in this matter.  Signifi-
cantly, acceptance of our coll
eague™s contention would 
also require us to dismiss as
 mere coincidence the fact 
that the Respondent terminat
ed three union representa-
tives on the day before negotiations were to commence. 
We also find no merit to our colleague™s reliance on 
the judge™s finding that some of these infractions could 

be legitimate grounds for discharge.  That some of these 
warnings involved conduct which could be sufficient 
grounds for discharge does not establish that the Respon-
dent indeed 
would
 have discharged Jennings for these 
violations absent the uni
on activity.  Indeed, once a prima facie case has been established, the Respondent 
does not meet its burden merely by showing that it would 

have been reasonable to discharge Jennings for the viola-
tions of the work rules.  Rather, the Respondent must 
affirmatively show that such action would have been 
taken in any event.  
Hicks Oils & Hicksgas, Inc.
, 293 
NLRB 84, 85 (1989), enfd. 942 F.2d 1140 (7th Cir. 

1991).  As stated above, the Respondent has not shown 
by a preponderance of the evid
ence that it was even con-
sidering, much less that it would have, in fact, discharged 

Jennings for the violation of the work rules on September 
30. 
Further we find no merit to our colleague™s assertion 
that it was the accumulation of offenses rather than 
Jennings™ union activity that resulted in his discharge.  In 
these circumstances, where th
ere is no evidence suggest-
ing that discharging Jennings had been considered prior 
to issuing the pretextual warning to Jennings for using 
profane language and gestures, there simply is no rea-

sonable basis for concluding that the Respondent dis-
charged Jennings for an accumulation of offenses. 
Accordingly, we adopt the judge™s finding that the Re-
spondent violated Section 8(a)(3) and (1) by discharging 

Jennings on October 1. 
O™Neal™s Discharge 
As noted above, Annie O™Neal was an open and active 
union supporter, had been elected shop steward by her 
fellow employees, and was one of the three union repre-
sentatives fired by the Respondent on October 1.  When 
O™Neal arrived for work that morning, O™Neal was talk-
ing to employee Nikki Wallace 
as the two went to punch 
in before the beginning of their shift.  As the two were 
talking, employees Donna Williams, Tinelda William-
son, and Linda Young arrived.  As those three went to 
punch in, O™Neal told them they were cutting in.  Wil-
liamson responded that O™Neal was just talking.  As Wil-
liamson spoke, O™Neal punched in.  O™Neal then ob-
served Williams punch in.  Williamson then told O™Neal 
that she was going to a gas station with Williams and 
Young, and asked O™Neal to put their timecards with 
hers in the rack.  O™Neal co
mplied with the request and 
placed the three cards in a slot together with her own 

card.  O™Neal then went to work. 
Later that morning, O™Neal met with the Respondent™s 
production manager, Michael Zelenock, and Human Re-

sources Director Ventimiglio-Esser.  Employee Annie 
Pearl Smith was also there acting as an alternate steward.  
At this meeting, Ventimiglio-Esser told O™Neal that Su-
pervisor Marc Fortin had observed her punching in the 
timecards of other employees.
  O™Neal requested that 
Fortin be brought into the meeting.  When Fortin arrived, 

O™Neal asked Fortin if he 
had claimed to see O™Neal 
punching other employees™ timecards.  Fortin lowered 

his head and mumbled something that was not under-
standable.  Smith then asked Fortin why he did not say 
anything to O™Neal when he observed her punching the 
timecards.  Ventimiglio-Esser answered that Fortin was 
not obligated to say anything until she got there because 
she was the ﬁHuman Resource.ﬂ  Smith asked Fortin how 
he could have seen O™Neal punch the cards, and Fortin 
answered that he saw her with the cards in her hands.  
O™Neal then told Ventimiglio-Esser that this was a lie, 
but Ventimiglio-Esser responded that she was not there 

and ﬁthis is what they told her.ﬂ 
O™Neal and Smith then went 
to meet with the Respon-
dent™s plant manager, Alex Risca.  Risca told them that 
all of his subordinates had recommended O™Neal be ter-
minated and he was following their recommendation.  As 
she left the plant, O™Neal had a conversation with a 
number of employees about her termination, including 
Wallace, Williams, and Williamson.  The three of them 
remarked that they had punch
ed their own timecards, and 
that no one from management had spoken to them about 
this. 
On October 28 and 29, respectively, employees Young 
and Williamson gave written statements to Ventimiglio-
Esser that corroborated O™Ne
al™s version of the events.
10 We agree with the judge for the reasons he states that 
the Respondent unlawfully terminated O™Neal.  As noted 

above, O™Neal was one of th
ree visible union supporters 
terminated on the eve of negotiations.  Although the Re-
spondent accused O™Neal of vi
olating one of its work 
rules by punching in the ti
mecards of other employees, 
the Respondent conducted no investigation of the matter 
prior to terminating O™Neal and, in fact, did not ask the 
other employees involved about the matter until almost a 
month later.   In addition, at trial the Respondent adduced 
and relied on the incredible testimony of Williamson, 
who testifiedŠin complete contradiction to her original 
statementŠthat she, Young, and Williams found their 
timecards punched when they arri
ved for work that day.   
                                                          
 10 Williamson testified at the heari
ng in contradiction to the state-ment she gave to Ventimiglio-Esser.
  As noted below, that testimony 
was not credited. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  106Similarly, the Respondent relied on the discredited testi-
mony of Supervisor Fortin, who said he saw O™Neal with 
the timecards in her hand.  As the judge persuasively 
reasoned, for the Respondent to truly believe these accu-
sations, it would have had to conclude that O™Neal ran-
domly selected these three 
timecards and punched them 
in without knowing whether these employees would re-
port for work that day.  We
 agree with the judge that 
such a conclusion defies logic.  Importantly, there is no 
evidence of other employees being fired for punching 
another employee™s timecard, even though this had been 
a problem at the facility for some time.  Further casting 
doubt on the Respondent™s conten
tion is the fact that it 
took no corrective action afte
r receiving statements from 
two of the employees involved that corroborated 
O™Neal™s version of the matter.  In view of these consid-
erations, and in view of 
the Respondent™s animus as 
demonstrated in the meeting with Jennings and Cooper, 
we findŠin agreement with the judge and contrary to 
our dissenting colleagueŠthat the General Counsel es-
tablished a prima facie case 
that O™Neal™s termination 
was motivated by antiunion considerations and was thus 
part of an attempt by the 
Respondent to w
eaken the Un-
ion™s bargaining strength and credibility with employees 
on the eve of negotiations.  We
 also find from the forego-
ing facts that the Respondent has failed to show that 

O™Neal would have been terminated even absent her un-
ion activity. 
We find unpersuasive our dissenting colleague™s  con-
tention that there is no nexus between the Cooper-

Jennings incident (discusse
d above) and O™Neal™s dis-
charge, and thus there is no
 showing that O™Neal™s dis-
charge was motivated by antiunion animus.  First, our 
colleague™s contention ignores the significant fact that 
the Respondent discharged three visible union officials 

the day before negotiations were to commence.  Second, 
our colleague™s contention ignores the facts, set forth 
above, showing that the Re
spondent™s reason for termi-
nating O™Neal is pretextual.
11 Accordingly, we adopt the judge™s finding that the Re-
spondent™s discharge of O™Neal
 violated Section 8(a)(3) of the Act as alleged. 
ORDER The Respondent, Becker Group, Inc., Urethane Divi-
sion, Sterling Heights, Michigan, its officers, agents, 
successors, and assigns, shall 
1. Cease and desist from 
                                                          
 11 Our colleague mischaracterizes our finding as one that second-
guesses the Respondent™s decision to believe the reports that O™Neal 
had punched the timecards of other employees.  A finding, as here, that 
the asserted reason for discharge is pretextual is not tantamount to 
second-guessing the employer™s decisi
ons, but rather means that ﬁthe 
reasons advanced by the employer either did not exist or were not in 
fact relied upon, thereby leaving int
act the inference of wrongful mo-
tive established by the General Counsel.ﬂ  
Limestone Apparel Corp., 
255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th Cir. 1982). 
(a) Maintaining an overly broad no-solicitation/no-
distribution work rule. 
(b) Stating to unit employees that there is no union 
representation at the Respondent™s Urethane Division 
facility. (c) Laying off unit employees without providing the 
Union with notice and the opportunity to bargain over 

these layoffs. (d) Issuing disciplinary actions to and discharging its 
employees because they engage in activity protected by 

Section 7 of the Act. 
(e) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days of this Order, formally rescind in 
writing its overly broad no-solicitation/no-distribution 

rule in effect from April 1996 through March 12, 1997, 
and post a notice that this has been done. 
(b) Within 14 days from the date of this Order, offer 
Michael Hooper, Kenny Smith, Nicole Wadley, and La-
tonia Ware full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
(c) Within 14 days from the date of this Order, offer 
Annette Cooper, Carl Jennings, and Annie O™Neal full 

reinstatement to their former 
jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
(d) Make Michael Hooper, Kenny Smith, Nicole Wad-
ley, and Latonia Ware whole for any loss of earnings and 
other benefits suffered as a result of their unlawful lay-

off, in the manner set forth in the remedy section of the 
judge™s decision. 
(e) Make Annette Cooper, Carl Jennings, and Annie 
O™Neal whole for any loss of earnings and other benefits 

suffered as a result of the di
scrimination against them, in 
the manner set forth in the remedy section of the judge™s 
decision. (f) Within 14 days from the date of this Order, remove 
from its files any reference to
 the unlawful warnings and 
discharges, and, within 3 da
ys thereafter, notify the em-
ployees in writing that this has been done and that the 

warnings and discharges will not be used against them in 
any way. 
(g) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(h) Within 14 days after service by the Region, post at 
its facilities in Sterling Heights, Michigan, copies of the 
 BECKER GROUP, INC. 107attached notice marked ﬁAppendix.ﬂ
12  Copies of the 
notice, on forms provided by the Regional Director for 
Region 7, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since April 1, 
1996. 
(i) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN
, dissenting in part. 
I agree with the 
judge that the Re
spondent violated 
Section 8(a)(1) by maintaining an overly broad no-
solicitation rule, and Section 8(a)(5) by laying off em-
ployees in July 1996 without giving the Union notice or 
an opportunity to bargain.  As discussed below, I also 
agree that the Respondent violated Section 8(a)(1) and 
(3) by its statement to, a
nd discharge of, employee An-
nette Cooper.  Contrary to the judge, however, I do not 
find that the Respondent additionally violated Section 
8(a)(3) by discharging employees Carl O™Neal and Annie 
Jennings.  Accordingly, I would dismiss those allega-
tions. 
In order to establish a violation of Section 8(a)(3), the 
General Counsel must establish that the employer™s ac-
tion was motivated by antiunion animus.  Thus, it is criti-

cal to show, inter alia, that there was such animus, i.e., a 
hostile attitude towards union activities.  In addition, I 
believe that the General Counsel must show a nexus be-
tween any animus and the action taken. 
In the instant case, the Respondent was neutral towards 
the Union™s campaign.  Although the Respondent com-
mitted violations after the certification of the Union, 
none of these established animus towards the union ac-
tivities of O™Neal and Jennings.  More particularly, the 
ﬁno-solicitationﬂ and ﬁunilateral layoffﬂ violations were 
not aimed at O™Neal and Jennings.  Thus, they do not 
supply the requisite ﬁanimusﬂ needed to establish a prima 
facie case of unlawful discha
rge of those two employees.  
                                                          
 12 If this Order is enforced by a Judgment of the United States court 
of appeals, the words in the notice reading, ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
In addition, the ﬁno-solicitationﬂ violation was based 
solely on the presence of a 
clause in the Respondent™s 
work rules.  The clause was neither unlawfully promul-

gated nor enforced.  Further, 
neither O™Neal nor Jennings 
was among those affected by the 8(a)(5) layoff.  And, of 
course, there was no allegati
on or evidence that the lay-
off was discriminatorily motivated, or that the individu-
als selected for layoff were targeted because of their un-
ion support or activities.  In short, there is no indication 
that these violations had anything to do with the dis-
charges of O™Neal and Jennings.  Under these circum-
stances, I do not find that the ﬁno-solicitationﬂ and ﬁlay-
offﬂ violations establish the requisite element of ﬁani-
musﬂ necessary to establish 
prima facie 8(a)(3) cases as 
to O™Neal and Jennings. 
I recognize that the Respondent violated Section 
8(a)(1) when its business agent, Mark Smith, informed 
employee Cooper, who insisted on representing em-
ployee Jennings during a noninvestigatory meeting, that 
there was no union representation at the facility.  How-
ever, Cooper immediately co
rrected Smith, and Smith 
replied that there simply was no union contract.  I agree 
that the statement about ﬁno union representationﬂ was 
incorrect and unlawful.  However, inasmuch as it was 
immediately corrected, and in
asmuch as union represen-
tation did not entitle Cooper to 
be at the interview, I do 
not find that the statement establishes animus as to 
Jennings.  Similarly, I agree 
that the discharge of Cooper 
was motivated by her effort to assist Jennings and was 

thus unlawful.  But, it does not follow that the discharge 
of Jennings was unlawful. 
Further, even assuming arguendo, without deciding, 
that the ﬁanimusﬂ finding as 
to Cooper would also suffice 
as to Jennings, I find that the Respondent demonstrated 

that it nonetheless would have terminated Jennings, in 
any event, because of work in
fractions on September 30.  
In this regard, the judge found that Jennings received 

several warnings at the meeting on September 30, any 

one of which would have justified his termination under 
company rules.  Thus, Jennings received written warn-
ings at the meeting for tardiness, taking unauthorized 
breaks, and careless work.  
After receiving these warn-
ings, Jennings was additionally warned for abandoning 

his work station.  Further, Jennings subsequently com-
mitted an additional infraction based on his conduct to-
ward Union Steward Barbara Stephens.  Based on all of 
these infractions, I find that Jennings would have been 
terminated regardless of his 
union support or activities.   
My colleagues note that the discharge occurred after 
the meeting at which Jennings requested union represen-
tation.  However, this does not establish that the dis-
charge was motivated by this request.  Jennings had 
committed three offenses, and 
he received three warnings 
at the meeting.  After the meeting, Jennings was given 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  108two more warnings for fourth and fifth offenses.
1  The 
General Counsel does not allege that any of the first four 
warnings was unlawful.  The General Counsel does al-
lege that the fifth warning (for abusive conduct toward 
Stephens) was pretextual and unlawful.  As to this mat-
ter, I recognize that the warning issued to Cooper (for 
her conduct toward Stephens) was pretextual and unlaw-
ful.  But, it does not follow that the warning 
to Jennings for this event was pretextual and unlawful.  As noted 
above, Jennings (unlike Cooper) had committed four 
offenses and had been lawfully
 warned for each of them.  
Thus, it would seem nonpretex
tual and appropriate to 
warn Jennings for a fifth offense.  Further, even assum-
ing arguendo that the fifth warning to Jennings was un-
lawful, it does not follow that the discharge of Jennings 
was unlawful.  As noted, Jennings had committed four 
offenses, any one of which would have justified 
discharge under company rules.
  In my view, it was the 
accumulation of offenses rath
er than the request for a 
union representative that resulted in the discharge.
2 With respect to O™Neal, there is no nexus whatever be-
tween the ﬁCooper-Jenningsﬂ 
incident and O™Neal™s dis-
charge.  Thus, the 8(a)(1) and 
(3) violations connected to 
that incident are not conn
ected to the discharge of 
O™Neal. 
Further, even assuming, arguendo, that ﬁanimusﬂ had 
been shown as to O™Neal, so 
that there was a prima facie 
case, I find that the rebuttal evidence establishes that the 
Respondent disciplined O™Neal based on supervisory 
reports that she ﬁclockedﬂ in other employees, contrary to 
the Respondent™s rules.
3   
My colleagues assert that Respondent could not ﬁtruly 
believeﬂ the reports that O™Neal had ﬁclocked inﬂ for 
other employees.  However, it is not for the Board to 
ﬁsecond-guessﬂ an employer™s decision to credit (or dis-
credit) reports of misconduct.  The Board™s only role is 
                                                          
 1 The purpose of that meeting was to give Jennings three warnings, 
which the Respondent had previously prepared and cleared through the 
union representative.  I find no support for my colleagues™ contention 
that Jennings™ fourth offense (for clocking out early, and thereby aban-

doning his work station) must not ha
ve been viewed by the Respondent 
as serious because it was not specifically discussed at this meeting.  On 

the contrary, it was precisely because of the Respondent™s strong reac-
tion to this fourth infraction (which reaction was clearly communicated 
to Jennings) that the Respondent held the meeting to present Jennings 
with the earlier prepared and cleared warnings.  The fact that the fourth 

infraction was not mentioned at the me
eting does not contradict the fact 
that it was the cause of the meeting.  As noted, the meeting itself in-
volved only warnings that had been 
previously prepared and cleared.  

Thus, there was no need to mention that fourth infraction. 
2 One of the offenses involved the use of profane language and ges-
tures.  I agree that such conduct alone had not previously resulted in 
discharge.  Nor did it do so here.  It was simply one of a series of 
events that led to discharge. 3 In my view, it is immaterial whether, months after the discharge, 
the Respondent discovered some ex
culpatory evidence towards O™Neal 
on which it failed to act.  The allega
tion is that the Respondent unlaw-
fully discharged O™Neal, not that th
e Respondent failed to reinstate her 
after discovery of allegedly exculp
atory evidence.  Thus, the evidence 
is to be assessed at the time of the discharge.  
to determine whether the General Counsel has shown 
that the employer, 
for discriminatory reasons,
 chose to 
credit such reports.  Absent that showing, it makes no 

difference whether the Employ
er was correct (or even 
reasonable) in crediting such reports. 
Accordingly, I would dismiss the 8(a)(3) allegations as 
to employees O™Neal and Jennings. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT 
maintain an overly broad no-
solicitation/no-distribution work rule. 
WE WILL NOT state to unit employees that there is no 
union representation at our Urethane Division facility. 
WE WILL NOT 
lay off unit employees without providing 
the Union with notice and the opportunity to bargain 
over these layoffs. 
WE WILL NOT 
issue disciplinary actions to and dis-
charge our employees because
 they engage in activity 
protected by Section 7 of the Act. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
rights guaranteed by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, formally rescind in writing our overly broad no-
solicitation/no-distribution rule in effect from April 1996 

through March 12, 1997. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Michael Hooper, Kenny Smith, Nicole Wad-
ley, and Latonia Ware full reinstatement to their former 
jobs or, if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Annette Cooper, Carl Jennings, and Annie 
O™Neal full reinstatement to th
eir former jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 

without prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
 BECKER GROUP, INC. 109WE WILL make Michael Hooper, Kenny Smith, Nicole 
Wadley, and Latonia Ware whole for any loss of earn-
ings and other benefits resulting from their layoff, less 
any net interim earnings, plus interest.  
WE WILL make Annette Cooper, Carl Jennings, and 
Annie O™Neal whole for any loss of earnings and other 

benefits resulting from their discharge, less any net in-

terim earnings, plus interest.  
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful warnings and discharges of Annette Cooper, Carl 
Jennings and Annie O™Neal, and 
WE WILL
, within 3 days 
thereafter, notify each of them
 in writing that this has 
been done and that the discharges will not be used 
against them in any way. 
 BECKER GROUP, INC., URETHANE 
DIVISION Dennis R. Boren, Esq., 
for the General Counsel. 
Jerry R. Hamling,
 Esq., 
of Detroit, Michigan, for the Respon-
dent. DECISION STATEMENT OF THE 
CASE WALLACE 
H. N
ATIONS, Administrative Law Judge.  This 
case was tried in Detroit, Michigan, on July 14Œ16, 1997. The 
charge was filed by International Union, United Automobile, 
Aerospace and Agricultural Implement Workers of America, 
AFLŒCIO (UAW or the Union) on October 3, 1996, and 
amended on October 29, 1996.1 The complaint was issued on 
November 21. On the entire record, including my observation 

of the demeanor of the witne
sses, and after considering the briefs filed by the parties, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Becker Group, Inc., Urethane Division (Becker or Re-
spondent), a corporation, engages in the production of parts for 
automobiles at its facility in Sterling Heights, Michigan. The 
Respondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background and Issues for Determination 
Respondent maintains a facility 
in Sterling Heights, Michi-
gan, where it manufactures vari
ous automobile parts.  This 
facility was the subject of an organizational drive by the Union 
beginning in July 1995.  This drive was initiated by Respon-
dent™s employee Annette Cooper,
 who first contacted the Un-ion. Informational meetings were held with interested employ-
ees at a local fast food restaurant, the UAW™s Region 1 confer-
ence room and at Solidarity House. On July 28, 1995, employ-
ees Cooper, Carl Jennings, and A
nnie O™Neal signed authoriza-
tion cards. During the organizational campaign, these three 

employees wore union buttons, shirts, and hats on occasion and 
distributed union literature and paraphernalia during their 
                                                          
                                                           
1 All dates are in 1996 unless otherwise indicated. 
shifts. They also distributed au
thorization cards outside of Re-
spondent™s facility during the campaign. The Company took no 

position with respect to the organizational effort and did not 
oppose it. The NLRB election was held on July 11, and O™Neal and 
Cooper served as the sole observers for the Union. The Union 
was certified by the Board on July 19. Since that date, the Un-
ion has remained the exclusive collective-bargaining represen-
tative for Respondent™s employees in the following described 
unit:  All full-time and regular part-time production and mainte-
nance employees, including quality inspectors, employed by 

Respondent at its Urethane Division facility; but excluding of-
fice clerical employees, managerial employees, professional 
employees, foam technicians, sales employees, confidential 
employees, guards and supervisors as defined in the Act. 
 In this setting, Respondent is alleged to have taken the fol-
lowing actions in violation of the Act: 
1. Since about early April, 
until March 12, 1997, it main-
tained an overly broad no-solicitation/no distribution work rule. 
2. About July 31, it laid o
ff unit employees Michael Hooper, 
Kenny Smith, Nicole Wadley, a
nd Latonia Ware without pro-
viding the Union with notice and the opportunity to bargain 
over these layoffs. 
3. About mid- or late Septembe
r, by its agent, Michael Ze-
lenock, stated to a unit employee, who was also a unit officer of 
the Union, that she should give 
up her position with the Union.
2 4. About September 30, by its agent, Mark Smith, ordered a 
unit employee, who was also an officer of the Union, to cease 
engaging in union activity and to 
leave a disciplinary meeting 
where she was engaged in 
representational activity. 
5. About September 30, by its agent, Mark Smith, stated to 
unit employees that no union representation was at Respon-

dent™s Urethane 
Division facility. 
6. About October 1, by its ag
ents, Michael Zelenock, Alex 
Risca, Anne Ventimiglio-Esser, 
and Mark Smith, issued disci-
plinary actions to, and discha
rged employee Carl Jennings. 
7. About October 1, by its ag
ents, Michael Zelenock, Anne 
Ventimiglio-Esser, and Mark Smith, issued disciplinary actions 

to, and discharged employee Annette Cooper. 
8. About October 1, by its ag
ents, Alex Risca, Michael Ze-
lenock, Anne Ventimiglio-Esser, 
and Mark Smith, issued disci-
plinary actions to, and discharged employee Annie F. O™Neal. 
B. Did Respondent Adopt and Maintain an Overly Broad No-
Solicitation/No-Distribution Rule 
The first issue to be addressed is whether, since about early 
April and continuing until Ma
rch 12, 1997, Respondent main-
tained an overly broad no-solici
tation/no-distribution rule in 
violation of Section 8(a)(1) of the Act. Specifically, Respon-
dent™s work rules provide that violation of any rule will lead to 
a disciplinary step. Prior to March 12, 1997, general work rule 
22 prohibits: ﬁ[E]ngaging in verbal
 or written solicitation for 
any cause or any purpose on Company premises at any time. 

Distribution of literature of any kind is also prohibited at any 
time on Company property.ﬂ 
 2 Respondent has admitted the Sec. 
2(11) supervisory status of Ure-
thane Division General Manager T
homas Hunt, Plant Manager Alex 
Risca, Production Manager Michael Zelenock, Human Resources Man-
ager Anne Ventimiglio-Esser, Production Supervisor Marc Fortin, and 

Production Supervisor Mark Smith. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  110In Staco, Inc., 244 NLRB 461 (1979), the Board approved 
the administrative law judge™s finding that similar language 
constituted an overly broad rule. Id.
 at 468Œ469. Further, 
Staco 
held that ﬁ[t]he mere existence 
of an overly broad rule tends to 
restrain and interfere with em
ployee rights under the Act even 
if not enforced.ﬂ Id
. The work rule in 
Staco 
reads: 17. ﬁSolicit-
ing, or collecting funds for any purpose on Company time un-
less cleared with the Manager.ﬂ Id
. at 468. The judge found that 
ﬁ[t]he Board has found that the 
term `Company time™ is `unduly 
ambiguous™ and tends to connote all paid time from the 
beginning to the end of the work 
shift, and can easily be inter-
preted as a restriction on soli
citation during breaktime or other 
periods when employees are co
mpensated although not actively 
at work.ﬂ Id. at 468Œ469, citing 
Florida Steel Corp., 215 NLRB 97, 98Œ99 (1974).  
Further, in Custom Trim Products, 255 NLRB 787 (1981), 
the Board found that the following work rule was overly broad 
and unlawful: ﬁNo distribution of
 any kind, including circulars 
or other printed materials shall be permitted in any area at any 
time.ﬂ Id.
 at 788. The Board reasoned that this result was nec-
essary although ﬁthe rule was corr
ectedﬂ at a late
r point in time 
and ﬁthe record contain[ed] no ev
idence indicating that the rule 
was implemented.ﬂ Id
. The Board held ﬁthat the rule™s mere 
existence tended to ‚inhibit the un
ion activities of conscientious minded employees,™ﬂ citing 
Automated Products, Inc., 
242 
NLRB 424 (1979). 
Respondent™s general work rule 22, although not identical to 
the language of the overly broad work rule in 
Staco, supra, is similar and is as ambiguous and far-reaching as the 
Staco work rule. There is little difference between ﬁon Company timeﬂ and 
ﬁat any time,ﬂ except that ﬁany timeﬂ refers to all ﬁCompany 
timeﬂ as well as all personal time. In 
Custom Trim Products, 
supra, the work rule held overly broad specifically reads ﬁat any 
timeﬂ as in the instant case. Therefore Respondent™s general 
work rule 22 was clearly overly broad through March 12, 1997, 
even though it was not enforced, as it is well established that 

the mere existence of an overly broad rule, though not en-
forced, constitutes an unfair labor practice.
3 Staco, Inc., 
supra. C. Did Respondent Unlawfully 
Lay off Employees in July 
In Lapeer Foundry & Machine, Inc., 
289 NLRB 952 (1988), the Board held that ﬁan employers decision to lay off employ-
ees for economic reasons is a mandatory subject of bargaining 
and that the Respondent violated the Act by failing to bargain 
over its layoff decision and the effects of that decision.ﬂ Id
. at 
953. The Board then found that ﬁ[i]n deciding to lay off em-

ployees, management directly al
ters employees™ terms of em-
ployment.ﬂ Id
. Since ﬁa union has contro
l . . . over labor-related 
factor[s], it can offer alternativ
es to the layoff . . . although 
management has a legitimate concern with the need for speed 

and flexibility in effectuating 
a layoff to remedy its economic 
plight.ﬂ Id at 953Œ954. As a remedy, the Board held that the 
Employer had to ﬁbargain with the union concerning the layoff 
decision, as well as the effects of that decision, and to reinstate 
the laid-off employees with bac
kpay.ﬂ Id. at 955. The backpay 
was then calculated ﬁfrom the date of the layoffs until the date 
the employees are reinstated to their same or substantially 
                                                          
                                                           
3 R. Exh. 1, a revision of company work rules implemented on 
March 12, 1997, amends the language of work rule # 22 to comply with 
the Act. The existence of the overly br
oad rule prior to that date still 
constitutes a violation of the Act. Custom Trim Products, 
supra
. equivalent positions or have secured equivalent employment 
elsewhere.ﬂ 
On July 31, 2 weeks after the Union was certified as the unit 
employees™ collective-bargaining representative, employees 
Michael Hooper, Kenny Smith, 
Nicole Wadley, and Latonia 
Ware were laid off by Respondent.
4 Because of a change in 
customer requirements, Res
pondent found that it no longer 
needed to run two shifts on its number 41 production line. Ac-
cordingly, it determined to eliminate one shift, creating a need 
to move eight employees. Based 
on seniority, it dealt with the 
situation. Four employees were shifted to other jobs. Four em-

ployees were laid off. These employees had been employed 
from 2 to 3 weeks and were considered probationary employ-
ees. Forms signed by these employees state that they are ﬁat 
willﬂ employees. Respondent contends that the layoff was per-
manent and that the laid-off employees were essentially termi-
nated.
5 Human Resources Manager Ventimiglio-Esser testified that 
she and employee Annie O™Neal discussed the matter of the 
layoff on July 30, 1 day prior to its taking place. Ventimiglio-
Esser was not sure that O™Neal passed on the information to the 
union official named in the peti
tion for representation, Leatha 
Larde. Ventimiglio-Esser was aware that Larde was the person 

designated as its representative at the time. Other than this al-
leged conversation, no other no
tice was given to the Union 
about the layoffs prior to them taking place. At the time of the 
alleged conversation, O™Neal held no position with the Union. 
On the date of the layoffs, O™Neal was elected to a representa-
tional position with the Union, but this fact was not made 
known to Ventimigilo-Esser until August 2. 
O™Neal was active on behalf of the Union and regularly dealt 
with Ventimiglio-Esser on behalf of other employees. How-
ever, she testified that she could not ﬁbargain on the Union™s 
behalf with respect to terms 
and conditions of employmentﬂ 
and had been told by the Union that the Union had to be in-
formed directly of any changes 
in employees™ terms and condi-
tions of employment. Further, O™Neal denies receiving any 
notice from Ventimiglio-Esser about the layoffs. She credibly 
testified that she first learned of
 the layoffs when asked by an-
other employee to complain to 
Respondent about the fact that it 
was hiring while employees were still on layoff. She believes 
that this request was made sometime in August.
6 I credit 
O™Neals denial of prior notice. Ventimiglio-Esser™s testimony 

in this regard is vague and th
ere was no explanation of what 
would trigger such a conversati
on. Further, Ventimiglio-Esser 
testified that this conversation 
occurred sometime prior to the 
layoff; yet, she also testified that the decision to lay off was 
only made the day prior to its im
plementation, leaving precious 
little time for the conversation to have occurred. Having found 
 4 The decision to lay off had been debated for about a week prior to 
this and the final decision was made on July 30. 
5 Respondent cannot change the National Labor Relations Act by its 
characterization of its employees 
as ﬁat willﬂ employees nor can it 
change its obligations under the Ac
t after the Union™s certification by 
such characterization of its employees
 as ﬁat will,ﬂ ﬁprobationary,ﬂ or 
ﬁterminated.ﬂ 
6 Bargaining unit employees were 
hired on September 3 and 23. The 
charge underlying this complaint alle
gation was filed on October 3. On 
November 19, The Macomb Daily
 ran a ﬁHelp Wantedﬂ advertisement 
for Respondent seeking factory help for the second and third shifts. 

However, the four employees that were laid off on July 31 were not 
recalled by Respondent.  
 BECKER GROUP, INC. 111that Respondent failed to give 
the Union any notice of the lay-
off and did not afford the Union any opportunity to bargain 
over the decision to lay off, or its 
effects, I found that it violated 
Section 8(a)(1) and (5) of the Act. 
Lapeer Foundry, 
supra. There is no question but that the layoff was occasioned by eco-
nomic factors and no reason was shown by Respondent why it 
could not have given notice and 
bargained with the Union over 
the matter. Ventimiglio-Esser testified that management was 
debating the decision to lay off for at least a week prior to im-
plementing the layoff. This peri
od could have been used for 
negotiations over the layoff decision and/or its effects. In 
Lapeer, 
the Board stated, ﬁIn light of the economic circum-
stances motivating a company™s decision to lay off employees, 
however, we will require that negotiations concerning this deci-
sion occur in a timely and speed
y fashion. Thus, should a union 
fail to request bargaining in a timely fashion once the company 

has provided it with notice of the layoff decision, we will find 
that the company has satisfied its bargaining obligation.ﬂ Id. at 
954. Thus, Respondent was afforded protection if the Union 
failed to promptly respond to notice. 
Even though I do not credit Ventimiglio-Esser and find that 
the layoffs occurred without any 
notice to the Union, I further 
find that the alleged conversati
on with O™Neal would not sat-isfy Respondent™s duty to notify the 
Union. First, at the time of 

the alleged giving of notice, O™Neal held no position with the 
Union which would have authorized her to deal with Respon-
dent on behalf of the Union. Second, Respondent had never 
been informed by the Union that O™Neal was a designated 
agent for purposes of notification of unilateral actions affecting 
employees terms and conditions 
of employment and could not 
assume that notice would be passed on to the Union. Even 
though O™Neal had acted as an informal employee representa-
tive prior to the Union™s certification, one cannot just assume 
she would understand the significance of the Union™s role in a 
layoff situation. Third, even if the alleged conversation had 
occurred, it would have been on July 30, the eve of the layoffs. 

Such late notice, in light of the fact the decision to lay off had 
been debated for at least a week
 before, amounts to the notifica-
tion of a fait accompli and does
 not satisfy Respondent™s bar-
gaining obligation. 
East Coast Steel, Inc., 317 NLRB 842, 845Œ846 (1995); Lapeer Foundry & Machine, 
supra. The fact that 
Respondent took a week to ma
ke up its corporate mind about 
whether one was necessary belies any argument that it was in a 

situation of financial emergency. I find that Respondent vio-
lated Section 8(a)(1) and (5) by failing to give notice and the 
opportunity to bargain to the Union prior to its implementation 
of the layoff of July 31. 
D. Did Respondent Violate the Act by Stating to an Employee 
That She Should Give Up Her Union Position 
In September, Annie O™Neal was an elected union official, a 
fact known to Respondent since A
ugust 2. In September, while she was working at her station, she was approached by Respon-
dent™s production mana
ger, Michael Zelenock. O™Neal testified 
that Zelenock started massaging her shoulders, telling her that 
she looked stressed out. She replied that she was tired. Ze-
lenock then told her that ﬁ[y]ou should quit this job.ﬂ O™Neal 

said she could not quit her job as she still had a child to put 
through school. Zelenock then said
, ﬁI™m not talking about the 
job, honey. I™m talking about the union business.ﬂ O™Neal an-
swered, ﬁNo way.ﬂ 
Zelenock nor any other witness te
stified about this incident 
and I credit O™Neal™s testimony in this regard. However, I do 
not find that the statements of Zelenock violated the Act in their 
context. All the cases cited by the General Counsel involve 
actual or implied threats. Ther
e was nothing threatening about 
Zelenock™s suggestion that she qu
it her steward™s job. O™Neal 
and Zelenock had enough of a rela
tionship that he would feel 
free to massage her shoulders 
and express concern about her 
health. For her part, O™Neal ev
idently did not object to Ze-
lenock™s actions and agreed with
 him that she was stressed out 
and was tired. In this apparently
 friendly context, he suggested 
that she quit her steward™s job,
 obviously implying that it was 
stressing her out and making her 
tired. O™Neal did not testify 
that she considered the statement a threat of any sort. I will 
recommend this complaint allegation be dismissed. 
E. Did Respondent Violate th
e Act by Discharging Carl 
Jennings, Annie O™Neal, and Annette Cooper 
On October 1, Respondent disc
harged the three named em-
ployees, all elected unit employee 
officials of the Union. Annie O™Neal was a steward and Carl Jennings and Annette Cooper 
were two of the three member employee bargaining committee, 
with Jennings designated as chairperson. The legal basis for 
determining whether these discharges were unlawful under the 
Act is set forth in 
Wright Line, 251 NLRB 1083 (1980), which 
states that, initially, the General Counsel
 must establish a prima facie
 case sufficient to support the inference that the individ-
ual™s protected conduct was a ﬁm
otivating factorﬂ in the em-
ployer™s decision to terminate h
im or her. Such a burden is met by a showing that the employee
 engaged in protected activity, 
that the employer knew of such activity and harbors animus 
against the activity or the union. If the General Counsel has 
satisfied this requirement, the burden then shifts to the em-
ployer to establish that the employee would have been dis-
charged ﬁeven in the absence of protected conduct.ﬂ 
Before discussing the facts su
rrounding each discharge indi-
vidually, there are certain facts common to all three. First, the 
three employees were among a ha
ndful of the most vigorous 
supporters of the Union in the plant. Each participated fully in 
the campaign, attending meetings
, wearing union paraphernalia 
at the workplace, distributing union literature at the workplace, 
and soliciting fellow employees
 to sign union authorization cards. Cooper and O™Neal were the union observers at the elec-
tion. Cooper and Jennings were el
ected by the employees to be 
members of the initial employee bargaining committee and 
O™Neal was elected to be a steward. On October 1, they were 
three of only four union employee 
representatives in the plant. 
That all three were discharged on the same day, on the eve of 
the beginning of negotiations for an
 initial contract, is an almost 
overwhelming coincidence. 
Local Union President Anthony Feyers testified that losing 
the three just prior to beginning negotiations had a substantial adverse impact on the Union™s ability to bargain. The three 
employees had been instructed in
 the negotiation process and, 
more importantly, were leaders in the plant.
7                                                           
 7 Respondent can argue that the discharges had a minimal effect of 
bargaining as it allowed the discharged employees to participate in 
negotiations. However, they did not pa
rticipate. Not being employed at 
Becker, they had to try to find employment elsewhere and undoubtedly, 
their hearts would not have been in
to the negotiations for a contract 
which would not affect them. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  1121. The discharges of Carl
 Jennings and Annette Cooper 
Both of these employees were 
discharged on October 1, as a 
result of certain incidents that 
occurred the day before, Septem-
ber 30. They will be discussed together as they are related.
8 a. Cooper and Jennings meet 
with Ventimiglio-Esser 
Cooper had worked for Respondent or its predecessor since 
February 26, 1995. As noted earlier, she was very active in 
starting the union campaign and remained so through to the 
election. She along with O™Neal were the union observers at the 
NLRB election. Jennings had been employed by Becker or its 
predecessor since 1993. He too wa
s very active in support of 
the Union. On July 31, Cooper and Jennings were elected to the 
bargaining committee for the Union and this fact was commu-
nicated to Respondent on Augus
t 2. On September 30, Cooper 
and Jennings met with Ventimiglio-Esser in the human re-
sources office. Jennings asked if 
she had received a letter dated 
September 26 from the Union naming the Union™s bargaining 

committee and officers and proposing bargaining begin.
9 Ac-cording to Cooper, Ventimig
lio-Esser acknowledged that she 
had the letter and faxed it to 
Anna Showman, a Becker em-
ployee at another Becker facility. Ventimiglio-Esser could not 

remember this meeting and though acknowledging that she did 
receive the letter, could not remember when. However, General 
Counsel Exhibit 33 is a copy of the involved letter and has a 
received date of September 30 written on it and appears to have 
a fax date of September 30 on the bottom. I credit the testimony 
of Cooper and Jennings with regard to this meeting. 
b. Jennings has problems on his work shift 
Following the meeting on Sept
ember 30, Jennings reported 
to work 2 hours early and worked on the first shift F 41 line. 
When this shift finished at 4 p.m., Jennings was told to report to 
his supervisor, Mark Smith. He found Smith and was told by 
Smith to run the water jet machine on the F 24 line because the 
regular operator was absent.
10 The water jet cuts automobile 
doors. Jennings job was to place molded doors on the machine 

correctly so that it cut correc
tly. Jennings ran a number of bad 
doors that had to be scrapped that evening. The machine was 
checked by technical people who determined that the machine 
was operating properly, so th
e fault lay with Jennings.
11  Stew-
ard and quality auditor Barbara Stephens was auditing this pro-

duction line that evening and wa
s the person who was rejecting doors run by Jennings. There is 
only one water jet machine on 
this production line, so that if the operator is missing, produc-
tion stops. Jennings took a break at 4:30 p.m., which was not 
the time this line was to take a break. Smith found him and 
warned him he could be written up for taking breaks at other 
times than with the rest of the line personnel. He took at lunch-
break at 7 p.m., not at 8:30 p.m. when the rest of the F 24 line 
                                                          
                                                           
8 Respondent is also alleged to have committed two independent 
8(a)(1) violations by its actions 
with respect to Cooper on September 
30. These alleged violations will 
be discussed in this section. 
9 Insofar as this letter names Je
nnings and Cooper as bargaining 
committee members and Annie O™Neal as steward, it is identical to the 
letter Respondent received on August 1 or 2. 
10 In this particular production process, doors are first molded, then 
cut by the water jet and then finall
y assembled and shipped. It is a 
continuous line process. 
11 Smith testified that he believed 
that Jennings was deliberately run-
ning bad doors because he did not want
 to work on the water jet that 
night. However, this observation does not appear in any of the docu-
mentation surrounding Jennings™ termination. 
line took their break. During this period, another employee on 
the line ran the water jet. Jennings took a third break at 9:30 
p.m., again not the proper time. Then he decided to punch out 
at 10:30 p.m., 2 hours before the quitting time for the F 24 line. 
12 c. Jennings receives disciplinary warnings 
On September 30, Cooper worked her shift and at its end 
about 10:30 p.m., she went to 
the timeclock and punched out. 
Jennings was also there punching out. At this time, Production 
Supervisor Mark Smith came out of the nearby production of-
fice and asked Jennings where he
 was going. Jennings said he was going home. Jennings complained that he had worked his 8 
hours and to stay until the end of the line™s shift would mean he 
worked 10 hours. Smith yelled for Jennings to come into the 
production office. Cooper followed Jennings into the office to 
serve as his union representative, at Jennings request. When 
Smith called him into the office
, Jennings knew he might be 
disciplined. Smith testified that before calling Jennings into the 

office, he had shown three wa
rnings he planned to give Jennings to steward Barbara Stephens and she had no objection 

to them. He neither told Jennings and Cooper about this meet-
ing nor did he tell them the purpo
se of the meeting was to give Jennings the warnings. They first learned that this was its pur-

pose after the meeting was underway. 
As the meeting commenced, Smith yelled at Cooper, telling 
her to leave. Cooper told Smit
h she was there to represent 
Jennings. Smith responded that there was no union representa-tion and to get out of the office. Cooper replied that there was a 
union, the UAW, and it had been 
certified. Smith countered by 
telling her the Union did not ha
ve a contract. Cooper agreed, 
but told him that because the Union had been certified, 
Jennings had the right to union representation. Smith dropped 
his demand that she leave. 
At this point in the confrontation, Maintenance Supervisor 
Gary Newman came into the office and sat on a table behind 
Jennings and Cooper. Smith then
 handed three disciplinary 
writeups to Jennings. Jennings read them and said they were 
not true and he refused to sign them for this reason. Smith again 
asked him to sign the writeups and Cooper interjected, telling 
Jennings it was his right not to sign them. Smith then told 

Jennings that the writeups were hi
s copies and also gave him a 
copy of the Respondent™s work rules. Cooper picked up the 
writeups and work rules and told Smith that they would have to 
take care of the matter in the morning.
13 After Cooper picked 
up the writeups, she and Jennings left the office and shut the 
door behind them.14 Nothing was said by Smith about her tak-
ing the warnings though he knew she had them. From the evi-

dence of record, it is Respondent
™s policy to give employees 
copies of warnings issued to them. Clearly the warnings Smith 
handed to Jennings were intended 
to be his at least at some 
point. There was nothing said in 
this meeting about any disci-
pline being given to Jennings other than the writeups and no 
mention was made of the possibility of discharge. There was 
nothing said about any possible discipline being issued to Coo-
per.   12 Jennings had come to work with Cooper whose shift was from 
2:30 to 10:30 p.m. Clearly, he quit 
early to ride home with her. 
13 Carl Jennings testified about th
is meeting and his testimony gen-
erally corroborates Cooper™s de
scription of what happened. 
14 The next day she sent these warnings to the Union. 
 BECKER GROUP, INC. 113d. Did Jennings have a right to union representation when 
given the warnings 
At this point I will deal with tw
o subsidiary issues that bear 
on the discharges of Jennings and Cooper. First the complaint 
alleges that Respondent, thro
ugh Smith, violated Section 
8(a)(1) of the Act by ordering her to leave his office and not 
represent Jennings and by his statement that there was no Un-
ion in the plant. It is well settled that an employee has a Section 
7 right to request union representation at an 
investigatory
 inter-
view where the employee reasonably believes that the investi-
gation will result in disciplinary action. 
NLRB v. J. Weingarten, 
420 U.S. 251, 270 (1975). The Board has held that 
Weingarten 
rights are not applicable to a meeting with the employer ﬁheld 

solely for the purpose of infor
ming the employee of, and acting 
upon, a previously made 
disciplinary decision.ﬂ 
Baton Rouge Water Works, 
246 NLRB 995, 997 (1979). The Board has also 
held that when and employer ﬁinform[s] the employee of a 
disciplinary action and then seek
[s] facts or evidence in support of that action . . . the employee™s right to union representation 
would attach.ﬂ 
 Id.  Under the facts of this case I fi
nd that Jennings did not have 
a right under Weingarten to have union representation. Smith 
had already prepared the warnings for Jennings and had previ-
ously shown them to Steward St
ephens. The sole purpose of the meeting was to give the warnin
gs to Jennings. There is no evi-dence that Smith intended to 
conduct any further investigation 
or seek any information from Jennings. Therefore, Smith was 
legally correct in c
ontending that Cooper should leave. How-
ever, as noted above, he allowed 
her to participate in the meet-
ing. I will dismiss the compla
int allegation concerning Smith™s 
direction to Cooper to leave the meeting. 
However, I believe Smith™s statement to Cooper and 
Jennings that there was no union representation at Respon-

dent™s facility constitutes an 8(a)(1) violation. The Union was 
certified as the exclusive collective-bargaining representative of 
the Becker employees on July 19, following the July 1 election. 
Respondent had received notif
ication on August 2 and on ap-proximately September 30 that 
the Union was the certified 
bargaining agent at the Sterling Heights facility and that spe-
cific employees had been elected to unit representative posi-
tions. An employer, or its agents
, cannot arbitrarily decide that 
a union does not have a presence in the employer™s facility. The 
certification by the NLRB provides a 1-year presumption that 
the union represents the employees for purposes of collective 
bargaining. The Act demands 
that bargaining in good faith 
occur. Logically, bargaining cannot begin as mandated under 
the Act unless the employer rec
ognizes the union. Therefore, 
the union should represent the employees within the unit with-
out employer interference or refu
sal to recognize the certified 
union for a minimum period of 1 year following certification. 
Had Smith merely informed Cooper that under the circum-
stances of the meeting, Jennings had no legal right to union 
representation, I would not find a violation. However, his 
statement went much further. Considering that the statement 
made by Smith occurred as Cooper was attempting to engage in 
union representation, there was a coercive nature to the state-
ment. Such a statement has a chilling effect on a unit represen-
tative™s ability to represent and 
on the employee™s right to be 
represented, and thus constitutes an 8(a)(1) violation. 
e. Jennings and Cooper have a confrontation with Steward 
Barbara Stephens 
According to Cooper, after she 
and Jennings left the office, 
they walked toward an exit, passing through a production area. 
Near the exit door, the two had 
a confrontation with steward 
Barbara Stephens. Stephens appr
oached Jennings and told him 
to wait a minute, it was not her fa
ult. Jennings told her to get 
out of his face. Cooper told Stephens to be a union person, that 
she was not acting like a union person.
15 Stephens at this point said to Cooper, ﬁShut up, you 
bitch.ﬂ Cooper replied, ﬁWell, 
you™re another one,ﬂ and then she and Jennings left the plant. 
Cooper testified that at no time during this incident did 

Jennings make vulgar gestures 
toward Stephens nor did she 
curse at her.
16  Stephens testified that after meeting with Smith, Jennings, and Cooper came to her station and Jennings grabbed his crotch 
and said, ﬁSuck my dick, you bitch.ﬂ According to Stephens, 
Cooper then grabbed Jennings a
nd said, ﬁCome on, fuck that 
bitch. We™re going to get her.ﬂ Stephens testified that she re-
sponded, ﬁYou don™t have to wait to try to get off. You can get 
me now because I™m not scared of nobody.ﬂ
17 Stephens denied 
using any profanity during the confrontation.  
Two weeks after discharging Jennings and Cooper, Ven-
timiglio-Esser took a statement from employee Sonia Abrams, 
who Smith knew was present for the confrontation. Abrams, after relating information about certain job-related incidents 
occurring with Jennings on September 30 that management was 
not aware prior to the taking of the statement, wrote about the 
confrontation with Stephens. She 
wrote: ﬁOn Carl™s way out he 
was walking with Annette. Barbara and I heard Annette say, 
‚I™m tired of her shit, she is always bossing people around.™ 
Barbara said to me ‚who the Fuck does she think she is, she 
ain™t his wife.™ Annette said, ‚F
uck you Bitch™ to Barbara. On 
the way out Carl and 
Annette were saying we
™ll see about this.ﬂ Ventimiglio-Esser agreed that this statement contained no indi-
cation of a threat. 
Smith testified that he left 
his office shortly after Jennings 
and Cooper for the purpose of escorting them out of the plant. 
Immediately after exiting his 
office, he heard loud voices, 
though he could not tell what wa
s being said or by whom. By 
the time he got to the exit, Jennings and Cooper were gone. He 
did encounter Barbara Stephens
 and another employee Sonia 
Abrams. According to Smith, Ste
phens told him that Jennings 
and Cooper had come to her wo
rk station and Jennings had 
grabbed his crotch and made a rude remark to her. Smith did 
not ask Abrams what had happene
d so that his only knowledge 
of the confrontation was what Stephens told him. 
After this incident, Smith d
ecided that Cooper and Jennings should be terminated. He prepared two additional warning re-
ports for Jennings and two such 
reports for Cooper. He also 
prepared two statements in suppor
t of the warnings. These were 
passed on to higher management
 who carried out the termina-
tion™s.                                                           
 15 Stephens had been named as a steward in the August 1 communi-
cation from the Union to Respondent. She was not named in the letter 
of September 26. Following this incident, she was removed from her 
position as steward by the Union. 
16 Stephens did not receive any discipline for her part in this confron-
tation. 17 At the request of Ventimiglio-Esse
r, Stephens gave a statement of 
her knowledge as to what transpired on September 30 on July 10, 1997, 
a week before the hearing in this case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  114f. Jennings and Cooper are discharged 
Cooper came to work on October 1 in the company of 
Jennings. When they got to the plant, Cooper was met by fel-
low bargaining committee member Annie Pearl Smith. She 
informed Cooper that she and Jennings had been fired. Cooper 
wondered aloud why, since a
ll she had done was represent Jennings. Smith told her that management had written a book 
on them. Cooper then found Jennings and they went to the of-
fice of Plant Manager Alex Risca. When they were in his of-
fice, Cooper asked to be repr
esented by Annie Smith. Risca 
said no. At this point, Michael Zelenock and Ventimiglio-Esser 

came into the office. Cooper ag
ain asked for Annie Smith™s 
representation and Risca relented
. Zelenock left and returned 
with Smith. Cooper had taken out a tape recorder and in re-

sponse to a question about it fro
m Ventimiglio-Esser, said she wanted to record the meeting. Risca told her she could not tape 

the meeting and to put the tape recorder away. She gave it to 
Jennings who put it in his pocket.
 He began talking to Risca 
and the recorder fell out of his pocket and he picked it up and 
put it on the table. Ventimiglio-Esser noticed that it was on and 
said the meeting was over with, and for the two employees to 
come to her office. Ventimiglio-Esser™s version of the meeting 
is essentially similar 
to that given by Cooper, except she indi-
cated it was Risca who saw the tape recorder on and ended the 

meeting. In Ventimiglio-Esser™s office, she told Jennings he needed a 
lawyer as it was illegal for him to tape the meeting. Jennings 
apologized and Ventimiglio-Esser 
told him again he needed a 
lawyer and promptly terminated
 the employees. At no point 
prior to termination did anyone
 in Respondent™s management 
listen to either Cooper™s or Jenning™s version of what had tran-
spired the night before.
18 At this point, Zelenock came in with 
Smith. Cooper was asked to read
 and sign the termination pa-
per. She read it and refused to 
sign, saying it was not true.  
g. Respondent™s reasons for te
rminating Cooper and conclu-
sions with respect to those reasons 
The decision to discharge Cooper was based on the two 
warnings given to her by Smith and a statement he prepared in 
connection with the warnings.
19 Other than Smith and New-
man, no one talked with Stephe
ns about the confrontation. 
Abrams was asked about it 2 weeks after the termination. 
Smith™s statement prepared with respect to Cooper reads: 
 This employee (Cooper) has not had previous disci-
pline problems. Her actions in the attached incident, how-

ever reflects a serious Becker employee standard attitude, 
i.e., lack of respect for management; unwilling to follow 
company rules; lack of social responsibility to fellow em-
ployees. Any one of the three infractions occurring in a 
single incident could have been
 dealt with in a counseling 
session resulting in mutual understanding of the conse-
quences of an additional infraction. But viewed as a 
whole, I believe it is in Becker™s best interest to terminate 
                                                          
 18 Ventimiglio-Esser testified that
 Jennings was beginning to tell his 
side of the story when Risca saw the tape recorder and abruptly ended 
the meeting. It is undisputed that Jennings and Cooper were not thereaf-
ter allowed to explain what happened. 
19 Ventimiglio-Esser may have spoken with Newman before the ter-
minations. Based on his testimony in 
this record, he could have added 
nothing with respect to Cooper that was not in Smith™s written docu-

mentation. 
her. We would not be violating any state or federal laws in 
doing this. No employee is valuable to the point of accept-
ing this behavior. We, as management, should support this 
as a team. This incident occurred in front of a witness, and 
then the entire shift. It is an opportunity for us to show 
mutual support, and to set an example of acceptable be-havior within our organization.
 Be sure the employees in 
these plants will be watching for signs of weakness on our 
behalf. 
 The first warning prepared by Smith concerning Cooper ac-
cuses her of ﬁtheft.ﬂ In the warning form™s ﬁCompany State-
mentﬂ box, it reads: ﬁAnnette in
 my presence removed em-
ployee warning reports from my desk and left the building. 
They are legal company documents that she has no right to 
possess. Signed Mark Smith.ﬂ In a
ll the years I have been hear-
ing reasons for the termination of an employee, this is perhaps 
the most absurd reason I have ever been given. The warnings 
were intended to be given to 
Jennings and what he did with them was his business. Smith ha
d other copies and they were 
produced at hearing. Moreover, Smith did not tell Cooper she 
could not take them and to date she has not been asked to return 
them. I believe this trumped up 
warning clearly points out the 
Respondent™s animus toward the union activity of Cooper.  
The second warning prepared for Cooper reads: ﬁAnnette 
Cooper would not leave production office of 6200 building 
when asked. She became abusive and insubordinate in her re-
fusal.ﬂ Based on the credible evidence about the meeting in 
question, which I find to be Cooper™s testimony, there was 
nothing abusive and insubordinate about it. She was asked to 
leave, she said she was there giving union representation to 
Jennings. Smith said there was no union representation and she 
pointed out that the Union was certified. Smith changed his 
mind and let her stay. He did not
 warn her that her actions would result in discipline at the meeting. Though I have found 
that Jennings did not have a Weingarten right to union repre-
sentation, I find that Cooper wa
s engaged in protected activity 
in attempting to represent him. Cooper was a union representa-
tive with authority to act on behalf of employees. Going into 
the meeting, Cooper did not know its purpose which could very 
well have been investigatory. Once there, if he had explained 
the purpose of the meeting, Smit
h had the right to ask her to 
leave the meeting. But he did not have the right to punish her 

for trying to represent Jennings. Cooper did not refuse to leave 
the meeting and have to be forced out, Smith changed his mind 
and let her stay. Thus, the only th
ings she could have done that 
constituted lack of respect for management was to engage in 

protected activity and to take th
e warning forms. Jennings had a 
right to have the forms and though Cooper took them in plain 
sight of Smith, he said nothing about not taking them. 
Animus is also clearly evident in Smith™s statement set out 
above. After referring to Becker employees™ ﬁstandard attitudeﬂ 
as ﬁlack of respect for management, unwilling[ness] to follow 
company rules, and lack of soci
al responsibility to fellow em-ployees,ﬂ Smith accuses Coopers of demonstrating this attitude. 
The matters of lack of respec
t for management and unwilling-
ness to follow company rules must 
refer to Cooper™s attempt at 
union representation, a protected 
activity. Moreover, his warn-
ing contained in the last sentence of his statement drips with 
animus. ﬁBe sure the employees 
in these plants will be watch-
ing for signs of weakness on our be
half.ﬂ He is clearly referring 
to what he conceives is the appropriate response to union activ-
ity in the plant. Based on Smith™s statement and the totally false 
 BECKER GROUP, INC. 115accusation of ﬁtheftﬂ on the part of Cooper, I find that she was 
discharged for her actions in trying to represent Jennings and 
for no other reason. 
The other reason given for her discharge is set out in the 
third warning prepared by Smith regarding Cooper. It states: 
ﬁAnnette used abusive and vulgar language towards Barbara 
Stephens.ﬂ Smith did not and does
 not know if this is true. He took the word of Stephen™s and never asked Cooper, or Jennings, about the matter. He did not even ask Abrams, a by-
stander. If he had, he would have found that based on her de-
scription of the event, Stephen™s was lying. This lack of any 
interest on the part of Respondent to investigate the matter 
totally belies its position that legitimately formed a basis for 
Cooper™s discharge. 
Moreover this record is replete with evidence that profanity 
between employees, and even 
between supervisors and em-
ployees, is rampant in the facilit
y. By way of example, Cooper 
testified that she had heard empl
oyees say to fellow employees 
ﬁbitch,ﬂ ﬁmotherfucker,ﬂ and 
guys saying ﬁsuck my dick,ﬂ 
while grabbing their crotches. She had observed Supervisor 
Gary Newman grabbing his crotch and say to an employee 
ﬁsuck it.ﬂ She has observed Supervisors Mark Smith, John 
Gorvey, and Michael Zelenock obs
erve employees engaged in 
the use of such profanity. She 
testified that both Mark Smith 
and Gary Newman had used profanity toward employees, with 
Newman engaging in such conduct regularly. She also noted an 
instance when Sonia Abrams cursed out Mark Smith and 
threatened him. Abrams was not disciplined for this incident. 
Jennings also testified about the 
use of profanity in the work-
place and his testimony was essent
ially similar to that of Coo-
per. He added that he had h
eard supervisors, including Mark 
Smith, call employees ﬁ
dumb assﬂ and say to
 employees ﬁfuckﬂ 
and ﬁsuck my dick.ﬂ Annie O™N
eal offered similar testimony. 
She added that she had observed Abrams and another employee 
engage in a heated argument cursing each other and attempting 
to fight. This was also observed by supervisors. No one was 

disciplined over this incident. A
nnie Pearl Smith testified that 
she had observed Plant Manager Risca use such words as 

ﬁmotherfuckerﬂ and ﬁasshole.ﬂ Such tolerance for profanity, 
coupled with the total lack of
 investigation into the Cooper-Stephens incident strongly support my belief that only Cooper™s 
protected activity was the motiva
tion behind her discharge and 
I so find. The General Counsel has made a compelling showing 
under a Wright Line analysis that union animus was a motivat-
ing factor in Respondent™s deci
sion to terminate Cooper. Re-
spondent has offered no credible reason for the discharge other 
than engaging in protected activi
ty and thus I find that it dis-
charge its employee 
Annette Cooper in vi
olation of Section 8(a)(1) and (3) of the Act. As I have found that all the warnings 
issued to Cooper were unlawfully motivated, I will recommend 
they be rescinded. 
h. Respondent™s reasons for terminating Jennings and conclu-
sions with respect to those reasons 
Jennings was terminated on the basis of Smith™s decision to 
terminate him. On the night of September 30, Smith prepared 
five warnings, a marked copy of certain work rules, and two 
statements concerning Jennings. Three of the warnings were 
prepared prior to the disciplinary meeting with Jennings and the 
other two after that meeting. 
The warnings which were shown 
to Jennings at the meeting read as follows: 
 1st. For ﬁtardiness, took an unauthorized break.ﬂ ﬁCarl 
was not instructed or authorized a break at 7:30. He has 
been instructed to take breaks at the same times that 2nd 
shift does, and that his shift hours are 4:00 until 12:30.ﬂ 
ﬁThis is a first notice.ﬂ 
2nd. For ﬁcarelessness, tardiness, work quality.ﬂ ﬁCarl 
is not checking his work after removing doors from WJ 
(Water Jet Machine). He was told at 4:45 on 9-30 by Doug 
Bannerman how to get right hand door on properly. He 
was told by Mark Smith at 8:00 that he was still doing it 
wrong and had to check that he was doing it properly.ﬂ 
3rd. For ﬁdisobedience, tardiness.ﬂ ﬁCarl refused to 
follow my instructions at 7:30 when he was told to take 
breaks with the rest of the shift.ﬂ 
 The work rules that Smith accused Jennings of violating are 
as follows:  a. Inability to perform at a level equal to that of other 
employees of the same time and grade. 
b. Making scrap unnecessar
ily, careless workmanship 
or hiding or throwing away scrap rather than reporting it to 

management. c. Falsifying or failing to prepare production cards. 
d. Refusal to do assigned work as instructed by man-
agement. 
e. Restricting output or a
ttempting to restrict the 
amount of work performed by others. 
 Though the latter two alleged vi
olations by Jennings are 
grounds for immediate discharge, the three warnings prepared 
before Smith called Jennings into his office reflect that no dis-
cipline was contemplated by Smith until after Jennings and 
Cooper entered his office. Af
ter Jennings and Cooper left, 
Smith prepared two more warni
ngs for Jennings. The first of 
these reads: ﬁCarl punched out at 10:30, leaving his work sta-
tion abandoned, without my pe
rmission.ﬂ This warning has nothing in the portion where discipline would be indicated. 
Smith testified that he had no inte
ntion of terminating or giving 
any other discipline to Jennings than that shown on the previ-

ously prepared warning forms as they went into the meeting. As 
the matter of punching out 2 hours earlier was then within 
Smith™s knowledge, I find Smith in
tended to do nothing more 
about this incident than issue 
another warning. The form itself 
so indicates as it has no notati
on for any action to be taken. 
The last warning prepared by Smith regarding Jennings re-
fers to the confrontation with Stephens. It, reads: ﬁCarl used 
abusive vulgar language while gra
bbing his crotch directing it 
towards Barbara Stephens.ﬂ For 
all the reasons I discredited 
this alleged reason for Cooper™s discharge, I found it equally 
pretextual as a reason for Jenning™s discharge. As was the case 
with Cooper, I find that the meeting itself and the attempt by 
Cooper to interject the union in the matter triggered Jennings 
discharge. The statements prep
ared concerning Jennings, as 
well as the one prepared with respect to Cooper support this 
finding. The first statement written by 
Smith about Jennings reads: 
 Carl Jennings further indicted
 himself at 10:30 p.m. As I was finishing his write-ups 
he had paged me to F-24 WJ. 
I went there, and he informed me that he was punching out 

and going home. I told him that he was walking off the job 
and that his scheduled hours were
 4:00 to 12:30. (Carl, in 
the week of 23rd of Sept. was voluntarily coming in at 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  1162:30 and leaving late to help run WIP for prod.) He told 
me that he came in at 2:30 a
nd he had his 8 hours in. I told 
him he still has to work his assigned shift. I took Carl in 

the 6200 Bldg. production office 
to counsel him and give 
him his warnings. Annette Cooper followed us in. I told 
Annette that this matter didn™t concern her, and asked her 
to leave. She informed me that she was a union representa-
tive and she wouldn™t leave. I handed Carl his warning 
slips and asked him to read th
em. He read the first one and 
put it on the desk, and without reading the rest he threw 
them on the desk and said he disagreed. Without even see-
ing the documents (reading 
them) Annette grabbed the 
warnings (and a copy of company rules where I had x™d 
his violations) and informed me that we would see about 
this tomorrow. They left the office in a rush. I gave them 
20 seconds to leave premises, then I went
 to follow them 
to make sure they didn™t disrupt the rest of the shift. Upon 

leaving the office I could hear loud screaming in the plant. 
I walked towards the back door by E. A. Foam to find Carl 
and Annette so I could escort
 them quietly out. While do-
ing this Barbara Stephens, Quality Auditor 2nd shift, ap-

proached me in a highly excitable state. She told me that 
Carl and Annette had approached her on their way out of 
the building blaming her for Ca
rl™s problems. Carl grabbed 
his crotch and made obscene re
marks to her, and Annette yelled obscenities at her. Gary Newman was my witness to 
all of the above.
20   Smith also prepared an addendum to this statement, which 
reads: 
 This employee (Jennings) 
has had several previous 
verbal warnings concerning both his work ethics and his 
behavior. His actions in the attached warnings are unfor-
givable and in total contrast to what we, as management, 
are trying to achieve. I highly recommend termination of 
this employee. It would be in
 Becker™s, and its employees, 
best interest. This employee 
is rebellious and uncoopera-
tive. 
 Smith testified that Jennings was fired for the warnings taken 
as a whole and not just one incident. On the other hand, he 

testified that as he entered the 
office with Jennings he did not 
intend at that time to fire him. His statement as set out above 
indicate that only counseling was 
being considered prior to the 
meeting. Jennings at this point had done everything for which 

he received a warning other then have a confrontation with 
Stephens and the meeting itself.
 I do not question the right of 
management to terminate Jenning
s for his behavior on the night of September 30 up to the point of
 the meeting. He had in fact 
committed a number of violations of legitimate company rules 
which would have justified disc
harge. The point is, however, 
Smith was not going to discharge him until they had the meet-
ing. I believe that Cooper™s pr
otected activity 
so upset Smith 
that he decided to fire the two employees involved in the meet-

ing. This is best shown in the case of Cooper who did abso-
lutely nothing that would justify 
termination. It is shown in the 
case of Jennings by the timing of the decision, only after the 
meeting. As was the case with Cooper, Smith™s written statement pro-
vides insight into motivation. Smith wrote: ﬁI highly recom-
                                                          
                                                           
20 In fact, Newman was only present 
for the events that took place in 
the office. He did not accompany Smith to the exit. 
mend termination of this employ
ee. It would be in Becker™s, 
and its employees, best intere
st. This employee is rebellious 
and uncooperative.ﬂ The only ﬁr
ebellious and uncooperativeﬂ 
thing that Jennings did at a point in time when Smith felt he 

only needed counseling was attend the disciplinary meeting 
with Cooper. 
Respondent offered certain eviden
ce of other discharges to 
show that it discharged employee
s other than Jennings for simi-
lar offenses. I do not believ
e they support Respondent™s posi-
tion. Ventimiglio-Esser testified that an employee, William 
Fanson, was fired for shouting obscenities at two fellow em-
ployees and then pulling a knife, th
reatening them with it. He is 
the only employee fired for 
threatening other employees.
21 Other employees, Jamail Carter
, Aaron Waddles, Daryl Young, 
and Rondell Whitely, were fired 
for making a threats to super-
visors. Carter was fired for tell
ing a supervisor he ﬁwas going 
to knock him upside his head.ﬂ 
Aaron Waddles was fired for re
peatedly refusing to work.  
Beginning on July 9, 1996, Wadd
les was warned for becoming 
abusive to a supervisor and refusing to do a job to which he was 
assigned. On July 14, he was 
warned for failing to properly 
perform three different jobs. On July 21, 1996, he failed to do a 
job properly, left his job without permission, and accused the 
supervisor of sexual and racial 
harassment. On July 25, he was 
warned for failing to start work on time. On July 30, a supervi-

sor found this individual in the parking lot 5 minutes after he 
was supposed to go to work. He was told to report to work, but 
refused and went home. Mark Smith wrote out a warning call-ing this a voluntary quit. 
Rondell Whitely was fired for insubordination. He got into 
an argument with his supervisor and refused to perform an 
assigned task. He was belligeren
t and continued arguing with 
the supervisor, finally saying he
 ﬁwas tired of this fucking 
place.ﬂ The supervisor then
 left and had him fired. 
Daryl Young was fired for in
subordination. Young had re-
peatedly refused to do jobs and was approached by a supervisor 
to do a job and refused. The supervisor wrote, ﬁHe became very 
loud and got up into my face saying he would not do the job.ﬂ 
The supervisor told him he 
was suspended and Young refused 
to leave. The supervisor star
ted to call the police and Young 
left. 
Each of the examples given above are far more egregious, in 
my opinion, than the behavior
 of Jennings on September 30. 
The decision to terminate Jenni
ngs and Cooper made by Risca 
and Ventimiglio-Esser was based 
on the warnings issued by 
Smith, the statements written by Smith, and a talk with Gary 
Newman, Doug Bannerman, and De
nnis Bruce. The latter two 
individuals are technical persons who checked the water jet on 
the night of September 30 and who also had checked doors 
Jennings was cutting. As was the case with Cooper, I believe 
Jennings was terminated at least in
 significant part out of union 
animus. I do not find that he woul
d have been terminated in the 
absence of the events of the disciplinary meeting. That is the 
event which triggered the termination process. I find that by 
terminating employee Carl Jenni
ngs Respondent violated Sec-tion 8(a)(1) and (3) of the Act. To the extent that the complaint 

alleges that Respondent violated
 the Act by issuing discipline 
 21 There is no mention of any threats being made by anyone in the 
documentation of the discharges of Jennings and Cooper. There was 
some testimony at the hearing that an
 alleged threat was made. Even if 
true, and I do not credit any testimony that a threat was made, it was 
not within the knowledge of Respon
dent at the time of discharge. 
 BECKER GROUP, INC. 117reports to Jennings, I disagree, except for the one given for 
allegedly engaging in abusive be
havior toward Stephens. He 
did in fact do the things for which he received the first four 

warnings on September 30 and they
 were not shown to be mo-
tivated by animus. As I found above the animus surfaced after 
he had already been warned, at least verbally, about each such 
rule violation. I find that the warning with respect to Stephen™s 
was unlawfully motivated and will recommend that it be re-
scinded. 2. The discharge of Annie O™Neal 
Annie O™Neal was employed by Becker or its predecessor 
from March 1994 until her discharge on October 1.  She was 

the third union employee representative fired on this date. 
O™Neal was allegedly fired for punching in the timecards of 
three other employees on October 1.  The are various sides to 
this story. 
Annie O™Neal first related the relevant events of that day. 
According to O™Neal, she reported to work on October 1 at 
about 5:40 a.m. for a shift starting at 6 a.m. She went to the timeclock to punch in with anot
her employee Nikki Wallace, 
arriving at the clock at about 5:
42 a.m.  She and Wallace talked. 
While they were talking, three 
other employees arrived, Donna 
Willams, Tinelda Williamson, a
nd Linda Young. They went to 
the clock to punch in and O™Neal told them they were cutting 
in. Williamson responded that O™N
eal was just talking. While 
Williamson was talking, O™Neal punched in.  She observed 
Donna Williams punch in. Wil
liams, Williamson, and Young 
then walked toward the door and Williamson turned, an-

nounced that the three were going to a gas station, and asked 
O™Neal to put their cards with hers. She pulled their cards and 
put them with hers in one slot of the rack for timecards.
22 Nikki Wallace then punched in and she and O™Neal went to work. 
Later that day at about 10:40 a.m., O™Neal was working at 
her machine when Michael Zelenock approached and said he 

needed to see her in the conference room. After they arrived 
there, unit employee Monica H
ughes came in followed by Ven-
timiglio-Esser. O™Neal asked Hughes why she was there and 
Hughes said she did not know, that she had been summoned by 
Ventimiglio-Esser. Ventimiglio
-Esser said Hughes was there 
because she was an alternate committee person and O™Neal 

needed representation. O™Neal argued that Annie Pearl Smith 
was her alternate and Ventimigli
o-Esser decided she was right 
and sent Hughes to get Smith. When Smith arrived, Ventimig-
lio-Esser told O™Neal that she had been observed punching in 
other employees™ timecards. O™Neal inquired as to who had 
accused her of that and she was told it was Supervisor Marc 
Fortin. O™Neal then asked for him to be brought in and Ze-
lenock went and found him. According to O™Neal, she con-
fronted Fortin and he lowered his head and mumbled some-thing. Smith asked him why he didn™t say something to O™Neal 
when he observed her punching in the cards. Ventimiglio-Esser 
interjected, ﬁHe didn™t have to. He had to wait until I got her 
because I™m the Human Resource.ﬂ Smith began to ask Fortin 
another question and O™Neal stopped her saying not to argue 
                                                          
 22 O™Neal testified that only some of
 the slots in the racks had names 
on them and the employees wanted their cards to be together so they 
would be easier to find. However, appears to be the fact that each em-
ployees has an assigned card slot. It is Respondent™s practice to gather 

up the cards daily and check the punch in time with the employee™s 
supervisors to verify their accuracy. Th
ey are then put back in the rack 
in the assigned slots.  
with them. Smith proceeded to 
ask Fortin how he could have 
seen her and he mumbled, ﬁI seen
 her with them in her hands.ﬂ 
O™Neal then told Ventimiglio-Esser that she knew this was a lie 
and Ventimiglio-Esser responded 
that she was not there. 
O™Neal and Smith then met with Risca. Risca told them that 
the matter had been brought to hi
s attention and all his subordi-nates agreed on termination and 
he was sticking with the com-
pany position. According to O™Neal, Risca then told her to 
contact the Union, adding, ﬁif 
you wait six months, I™ll clear 
your record and hire you back.ﬂ She then left the plant. In the 

parking lot she had a conversation with a number of other em-
ployees including Nikki Wallace,
 Donna Williams, and Tinelda 
Williamson. They asked what happened and she related she 
was fired. She told them Fortin accused her of punching in the 
cards of Williams, Williamson, and Young. The three asked 
how that could be as they punched in their own cards, noting 
that no one from management ha
d spoken to them about the matter.  
The warning report supporting the termination states: ﬁWhile 
completing morning start up in 6200 Building, I observed An-
nie O™Neal punching in four time cards, one being herself. This 
is a violation of Company Rule Section CŒLetter J.ﬂ The warn-
ing states ﬁimmediat
e dischargeﬂ and is signed by Fortin. 
O™Neal was also given a photocopy of the timecards of herself, 

Williams, Young, and Williamson.
 All showed to be punched 
in at 5:44 a.m. Wallace™s card 
shows that it was punched in at 
5:48. a.m. The rule referred to makes it a violation resulting in immedi-
ate discharge to punch in the timecard of another employee. 
This rule was changed in 1997 to
 make it also an offense to knowingly allow another employee
 to punch in your timecard. 
It was also made an offense w
ith no specified discipline level. 
Fortin testified that on October 1 at about 5:40 in the morn-ing, he was on the mezzanine of building 6200. From the point 
where he was standing, working on a hydraulic leak, he was 
about 20 feet above and 50 to 60 feet from the timeclock, with 

an unobstructed view of it. He observed O™Neal at the clock, 
looking around. According to Fortin, she then pulled out four 
cards and punched them one at a time, all the while looking 
around to see if anyone was watching. She then put all four 

cards back in the rack and left. Fortin then went to the rack and 
got the cards and photocopied them. At no time did he see 
Young, Williams, or Williamson at
 the timeclock on that day. 
He then reported the incident to
 Zelenock and Risca. He testi-
fied that the meeting with O™N
eal and Smith, he was asked how 
he saw her. He testified that he did not answer. 
Tinelda Williamson testified that on October 1, she rode to 
work with Young and Williams. When they arrived at the time 
clock she and the others found their cards had been punched. 
She denied that she asked O™Neal to punch her card or that she 
saw her near the timeclock. This testimony, first given to Ven-
timiglio-Esser about a week prior to hearing, is in complete 
contradiction of a statement sh
e gave Ventimiglio-Esser on this 
subject on October 
29. It reads:  On that day (October 1), Linda Young Donna Wil-
liams and I drove together. We drove up to the 6200 side 
of the building and went in to punch in. Annie O™Neal was 
at the time clock at the time. We wanted to go to the gas 
station so we punched in and 
then asked Annie to put the 
cards back into the slots for us. We wanted Annie to put 

the timecards together to make it easier to punch out. 
There were other people in the building, Nikki Wallace 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  118was one of them. We walked past her. Hilda Gingiloski 
might have been in the building. I™m not sure. We went to 
the gas station and then when we returned we parked on 
the 6100 side of the building. Then we reported to work. 
 Williamson is still employed by Respondent and appeared at 
the hearing at the request of Ventimiglio-Esser. She was paid 
for the day. She also testified that between October 28 or 29, 
and July 7, 1997, she spoke 
with no one from management 
about this matter. 
On October 28, Linda Young gave a statement to Ventimig-
lio-Esser which reads: 
 That morning Tinelda Williamson and I pulled into the 
6200 parking lot. We didn™t even park the car, we just 
pulled up to the door. We ran into the 6200 building to push our timecards. Annie was standing by the timeclock, 
and Nikki Wallace was in the area. We punched in, then 
gave our timecards to Annie to 
put them together and went 
back into our car. We always put our timecards together so 
that it was easier to punch out at night. We then drove to 
the gas station and came back
 and parked on the 6100 side 
of the building. Then we reported to work. 
 No statement was taken by Respondent from Donna Wil-
liams. The first contact that Re
spondent made with Williamson 
and Young with reference to this
 matter was the date of their 
statements, almost a month after O™Neal was fired. 
I believe that O™Neal was terminated as part of what I be-
lieve was an October 1 attempt by Respondent to weaken the 
Union™s bargaining strength and credibility with employees by 
summarily firing its three most vi
sible supporters in the facility. 
No other employee had been fired for punching in another em-
ployee™s timecard prior to the termination of O™Neal, though 
this had been a problem at the facility for some time. No inves-
tigation into the matter was made before O™Neal was termi-
nated even though she did not admit quilt. No reversal of this 

decision was made when Responde
nt belatedly asked two of 
the other three involved employees what happened and was told 
they punched in their own timecar
ds. No discipline was issued to Williamson for giving a false personnel statement, though 
she clearly lied either in her October statement or in her testi-
mony at the hearing. 
Whether she did what she was accused of I cannot be totally 
sure. I certainly do not believe the testimony of Williamson. 
Not only is she a proven liar, but 
her testimony in this proceed-
ing defies logic. If one believes her, O™Neal, without being 
asked, went to the timeclock and selected the timecards of three 
employees, apparently randomly, 
and punched them in without 
knowing whether the employees would report for work that 

day. I find this testimony incred
ible and do not believe it. Per-
haps more telling on this point is that Respondent felt com-pelled to adduce this
 testimony and rely upon it, while not rely-
ing on the earlier two statements which supported the position 

of O™Neal.  
Fortin™s actions on October 1 are 
also questionable. First, he 
did not confront O™Neal when he saw her punch in the cards, if 
he did see her do so. He refused to say to her face that he saw 
her punch in the cards at the discharge meeting. He would only 
say he saw the cards in her hand, which is consistent with 
O™Neal™s testimony and the Oc
tober statements of Young and 
Williamson. As was the case with Williamson™s testimony, one 

wonders why O™Neal selected the 
three cards to punch in, if, as 
contended by Fortin, he did not 
observe any of the three that 
morning near the timeclock. Moreover, he was some 60 feet 
away from O™Neal at the time she allegedly punched in the 
other cards and could not see whose cards she was punching in. 
He testified that after she left, he went and retrieved the cards, 
indicating to me that they had b
een placed in a slot together, 
also consistent with O™Neal™s story. If she had placed them in 

individual slots, there is no way he could have found them 
unless he went through all the cards looking for ones with the same time on them. He did not testify he did this. 
As noted above, it is also in O™Neal™s favor that Respondent 
did not think the matter serious enough to even ask the other 
involved employees about it for a month. Although I agree that 
the written work rule did not call for punishment for an em-
ployee who let or had another employee punch in their cards, 
this is certainly activity that
 Respondent did not condone. That 
fact that its work rule revisi
on now makes all parties to such 
action equally at fault makes th
is point. Yet Respondent did not 
even talk to these employees 
and when it did, it did nothing 
based on their answers. 
O™Neal appeared to be a candid witness and I believed her 
testimony. I find that she did not punch in the other employee™s 
timecards. I find that Respondent fired her as part of a plan to 
undermine the Union™s strength in the plant and this was the 
reason she was discharged. Nothing that Respondent did with 
respect to the alleged incident 
for which O™Neal was discharged 
reflects any legitimate effort 
to address the underlying problem 
nor did it do anything to show that it cared whether the alleged 
rule violation was true and not. 
I find that as union animus was 
the motivating factor in O™Neal
™s discharge, Respondent vio-
lated Section 8(a)(1) and (3) by discharging this employee. As 
the warning given to her in support of the termination was un-
lawfully motivated, I will
 recommend it be rescinded. 
CONCLUSIONS OF 
LAW l. Respondent, Becker Group, Inc., Urethane Division, is an 
employer engaged in commerce with the meaning of Section 
2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent engaged in con
duct in violation of Section 
8(a)(1) of the Act, by: 
(a) Since about early April 1996, until March 12, 1997, 
maintaining an overly broad no-solicitation/no-distribution 
work rule. (b) About September 30, by its
 agent, Mark Smith, stating 
unit employees that no union representation was at Respon-
dent™s Urethane 
Division facility. 
4. Respondent engaged in con
duct in violation of Section 
8(a)(1) and (5) of the Act, by about July 31, laying off unit 
employees Michael Hooper, Kenny Smith, Nicole Wadley, and 
Latonia Ware without providing 
the Union with notice and the 
opportunity to bargain over these layoffs. 
5. Respondent engaged in con
duct in violation of Section 
8(a)(1) and (3) of the Act, by: 
(a) About October 1, issuing a warning to and discharging its 
employee Carl Jennings. 
(b) About October 1, issuing disciplinary actions to, and dis-
charging its employ
ee Annette Cooper. 
(c) About October 1, issuing disciplinary actions to, and dis-
charging its employee Annie F. O™Neal. 
 BECKER GROUP, INC. 1196. The unfair labor practices committed by Respondent are 
unfair labor practices affecting commerce within the meaning 
of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Formally rescind in writing its overly broad no-solicitation/ 
no-distribution rule in effect from April through March 12, 

1996, and post notice that 
this has been done. 
The Respondent having laid off employees Michael Hooper, 
Kenny Smith, Nicole Wadley, and 
Latonia Ware without giving 
notice to the Union and affording the Union an opportunity to 
bargain over this decision and it
s effects, it must offer them 
reinstatement and make them whole for any loss of earnings 
and other benefits, computed on a quarterly basis from date of 
discharge to date of proper offe
r of reinstatement, less any net 
interim earnings, as prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987). 
The Respondent having discriminatorily discharged its em-
ployees Annette Cooper, Carl 
Jennings, and Annie O™Neal, it must offer them reinstatement to the positions they held prior to 
their unlawful discharges without prejudice to their seniority 
rights and other benefits, and ma
ke them whole for any loss of 
earnings and other benefits, computed on a quarterly basis from 

date of discharge to date of pr
oper offer of reinstatement, less 
any net interim earnings, as prescribed in 
F. W. Woolworth Co.
, supra, plus interest as computed in 
New Horizons for the Re-
tarded, supra. 
Within 14 days from the date of this Order, remove from its 
files any reference to the unlawful warnings issued and dis-
charges of Carl Jennings, Anne
tte Cooper, and Annie O™Neal 
and notify the employees in writing that this has been done and 
that the discharges will not be used against them in any way. 
[Recommended Order omitted from publication.] 
 